DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to applicant’s response received 11/18/2021.  No claim amendment was filed.  Claims 1-5 and 7-19 are pending. 
The declaration of attribution under 37 CFR 1.130(a) received 11/18/2021 is acknowledged.  The rejections over Lee (US 2015/0325795 A1) are withdrawn.
The statement of common ownership over WO 2015/080404 A1 set forth in the remarks filed 11/18/2021 on pages 2-3 is acknowledged.  The rejections over WO 2015/080404 A1 are withdrawn.
The terminal disclaimers filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,917,257 and US 10,249,825 have been reviewed and are accepted.  The terminal disclaimers have been recorded.  The obviousness double patenting rejections over the patents are now withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20100131629 A.
KR ‘629 discloses the following compound (54) (see par. 28, page 9 of translation copy or on page 21-6 of KR patent document):

    PNG
    media_image1.png
    133
    167
    media_image1.png
    Greyscale
.
In the exemplified compound, a meta-phenylene corresponds to instant “L”, a phenyl corresponds to instant Ar1, a phenyl and a pyridine read upon the instant Ar2 and Ar3 groups, respectively.  The compound meets the instant proviso for instant Ar2 and Ar3 groups, because neither the phenyl or the pyridine are fluorenyl and also, at least one is not a N-containing C2-C60 heterocyclic group as one is phenyl group.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2012/0217492 A1).
Kim et al. discloses the following compound 5-C2 for an organic electronic device:

    PNG
    media_image2.png
    194
    295
    media_image2.png
    Greyscale
(par. 41 on page 49).
The compound 5-C2 meets the instant Formula 1 requirements of instant claim 1 where instant Ar1 is aryl group (phenyl), the instant L is the meta-phenylene group and instant R3 is 
a)(Rb) and o is one, instant Ar2 and Ar3 are each aryl (phenyl).  Phenyl groups for instant Ar2 and Ar3 meet the requirements of the proviso regarding when Ar1 is C6-C60 aryl group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0217492 A1).  Kim et al. is relied upon as set forth above.
Kim et al. discloses compounds for an organic electronic device according to a general formula 1 where Cz is a carbazole group (see par. 8-9 and 15-23):

    PNG
    media_image3.png
    96
    362
    media_image3.png
    Greyscale

Kim et al. discloses the following specific compound 5-C2 of the general formula 1 showing a carbazole bonding to a meta-phenylene at the 2-position of the carbazole, but Kim et al. is not limited to only the teaching of the specific example compounds:

    PNG
    media_image2.png
    194
    295
    media_image2.png
    Greyscale
(par. 41 on page 49).
example where the group is fluorene or heteroaryl such as dibenzofuran, dibenzothiophene or carbazole.   One of ordinary skill in the art would have been apprised of specifically known aryl groups such as fluorene and heteroaryl groups such as dibenzofuran, because these groups are specifically listed/shown as aryl and heteroaryl groups in the definition of these groups for other Ar groups of the formula (see page 26, Table 1 fluorene, dibenzofuran and dibenzothiophene groups shown as aryl and heteroaryl groups respectively).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected fluorene, dibenzofuran or dibenzothiophene for the aryl or heteroaryl group bonded to the nitrogen of the carbazole group, because Kim et al. clearly teaches heteroaryl and aryl groups as suitable for such an aryl or heteroaryl group within the definition of carbazole derivatives of formula 1 as disclosed.  One would expect to achieve a functional compound for an EL device within the disclosure of Kim et al. with a predictable result and a reasonable expectation of success.
Regarding a device of claims 11-14, carbazole derivatives as used as material in a hole transport layer of a light emitting device and additional functional layers of a device are taught (see par. 42-45). Further functional layers include function considered to enhance luminescent efficiency performance (see at least par. 47-48).  Further regarding claim 14, the claim is a product by process type claim and the product is taught as discussed above (see also par. 46, 51 regarding methods of forming layers).
Regarding claims 15 and 16, it is not seen where a control unit was specifically taught with the example devices; however, Kim et al. clearly claims the device may be part of a display .

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2010-131629.
KR '629 is relied upon as set forth above for the rejection of claim 1.  
KR ‘629 teaches forming devices comprising heteroaryl derivatives (such as compound #54) in a light emitting layer as host (see abstract and section 35 on 11th page of translation copy).  Additional layers may be provided (see sections 36 and 37). Layers include function considered to enhance luminescent efficiency performance.   The device is used as part of a display device (see section 38).   An example device was not made using compound #54 specifically as an example host material (see section 82); however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected compound #54 as taught by KR ‘629 for a light emitting layer of a device, because one would expect compound #54 as a disclosed compound by KR ‘629 to provide the necessary function of light emitting layer host as disclosed by KR ‘629.  One would expect to achieve an operational device with a predictable result and a reasonable expectation of success. 
.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2010-131629 in view of Ka et al. (US 2013/0321375 A1).
KR 10-2010-131629 is relied upon as set forth above.
KR ‘629 discloses a device used as part of a display device (see section 38), but does not specifically teach a “control unit”.  In analogous art, Ka et al. teaches a display may include pixels devices and include at least one control unit for the operation of the display (see par. 27-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a light emitting display device including the device according to KR '629 and a control unit for operation of the display, because one would expect inclusion of a control unit to provide the beneficial function of efficient operation of the display device.  One would expect to achieve an operational display with a control unit with a predictable result and a reasonable expectation of success.

Allowable Subject Matter
Claims 5, 8-10, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art is considered to be the two primary references, KR 10-2010-131629 A and Kim et al. (US 2012/0217492 A1), discussed in this office action.  The prior art fails to teach or to render obvious compounds of claims 5 and 8-10 or devices of claims 17-19 comprising the required compounds.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786